Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set f has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.orth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action.
Claims 1, 3, 4, 6-10. 12-15, 17, 23-25 are pending. 

Applicant response to previous office action 02/12/2021 filed is shown below: 

    PNG
    media_image1.png
    536
    637
    media_image1.png
    Greyscale

Specifically, it is noted that Applicant statement  
    PNG
    media_image2.png
    61
    640
    media_image2.png
    Greyscale

is not persuasive as further explained below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Previously presented rejection of claims 1, 3, 4, 6-10, 12-15, 17, 20, 23 and 24, 25 (new claims) rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings in US 8058462 (equivalent to WO 2008/096130) and US 7459569 in view of Zong US 20170130077 (equivalent to WO 2015191004) and Xie, CN 103382151 is maintained for reasons of record*.  

Applicants Remarks shown below is not persuasive.
	
    PNG
    media_image1.png
    536
    637
    media_image1.png
    Greyscale


Response: 

As requested by the Applicant, Examiner on 5/3/2021 contacted Applicant and reiterated the suggestion made previously (see CATV 2/12/2021 last line). Applicant did not get back to the Examiner as of the posting date of this action.  
Examiner reiterated ((what were extensively discussed in prior actions (plural)) that 
    PNG
    media_image3.png
    22
    106
    media_image3.png
    Greyscale
is commercially important prior art compound, made in the prior art by reaction of 
    PNG
    media_image4.png
    16
    112
    media_image4.png
    Greyscale
species with 
    PNG
    media_image5.png
    21
    115
    media_image5.png
    Greyscale
at alkaline pH.  These previous actions address, limitations of the dependent claims.  New claim 25 (depends ultimately on base claim 1) recites ‘use of magnet to remove unreacted iron metal’ as claim limitation.  The position taken is that this operation is within the knowledge of one of skill in the art.   
The language in the claim describing the Fe3+ species ‘ligand modified or ligand coated’ has no bearing on the claimed species for the following reasons: 
1. Applicant can be his own lexicographer (in describing the critical elements/limitations of the claims). 
2. Specification details what ‘ligand modified or ligand coated’ Fe3+ species is.  Specifically, specification incorporates the teaching in US 8058462 on the nature of what this Fe3+ species.  For EXTENSIVE discussion of the ligand modified or ligand coated’ Fe3+, see office action filed 6/18/2020.  

In pending rejections, 8058462 (applicant admitted to art) was invoked for ligand modified/coated Fe3+ in the context of making 
    PNG
    media_image3.png
    22
    106
    media_image3.png
    Greyscale
; 7459569, 20170130077 
It would have been obvious to one of ordinary skill in the art to modify an otherwise known process to obtain commercially important known 
    PNG
    media_image3.png
    22
    106
    media_image3.png
    Greyscale
 using analogous reagents and alternate order of conditions in lieu of another as the results would not have been unexpected.  
Again, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some Teaching, Suggestion, or Motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. 
Therefore nothing unobvious is seen in the instant claims.  

Suggestion: 
1. Limit ‘amino acid or carboxylic acid’ limitation in base claim to Lysine and tartaric acid. 
2. With regards to 
    PNG
    media_image6.png
    18
    202
    media_image6.png
    Greyscale
, amend claim 1 (with a wherein clause) along the following lines 

    PNG
    media_image7.png
    280
    602
    media_image7.png
    Greyscale
 
3. With regards to 
    PNG
    media_image8.png
    19
    110
    media_image8.png
    Greyscale
ferric hydroxide, amend claim 1 (with a wherein clause) incorporating language (alternate order of addition of reagents) as found in 
    PNG
    media_image9.png
    50
    512
    media_image9.png
    Greyscale

4. Amend dependent claims accordingly. 
5. Oher remedies available to Applicant are indicated out in the CTAV 02/12/2021 
including MPEP 1204 Notice of Appeal [R-10.2019]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 depends on claim 9 and therefore lacks antecedent basis, as claim 9 (which ultimately depends on claim 1) has no reference ‘elemental iron’. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.